Opinion issued May 2, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00016-CV
____________

BARBARA DEAN KUCERA,  Appellant

V.

J. JESUS BECERRA,  Appellee



On Appeal from the County Civil Court at Law No. 1
Brazos County, Texas
Trial Court Cause No. 50,754-CCL1



O P I N I O N
 Appellant has filed a motion to dismiss her appeal.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.

PER CURIAM
Panel consists of Justices Cohen, Jennings, and Radack.
Do not publish. Tex. R. App. P. 47.